ON MOTION FOR REHEARING AND TO SUPPLEMENT THE RECORD
PER CURIAM.
We grant the appellee’s motion for rehearing and the motion to supplement the record with an amended information that was inadvertently omitted from the record on appeal. See Kubernac v. Reid, 656 So.2d 930 (Fla. 1st DCA 1995) (granting rehearing on the basis of a supplemental record); Stewart v. State, 508 So.2d 564 (Fla. 4th DCA 1987) (same). The amended information conclusively demonstrates that the appellant was charged with possession of cannabis with the intent to distribute. Based upon the record as supplemented, we now affirm appellant’s conviction and sentence and withdraw our opirnon of June 23,1995.
ERVIN, MINER and BENTON, JJ., concur.